DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-12 are pending and under examination.

Priority
This application claims benefit to U.S. Provisional Application No. 63/013,340, filed 04/21/2020.

Information Disclosure Statement
No Information Disclosure Statement filed.  Applicants are reminded of their duty to disclose information material to patentability pursuant with MPEP 2001 and 37 CFR 1.56.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 31 makes reference to boxes containing the numbers “3101”, “3111”, “3131”, and “3141”, which are not described in the Brief Description of Drawings.  Similarly, Figure 32 makes reference to boxes containing the numbers “3201”, “3203”, “3205”, “3207”, and “3209”, which are also not described in the Brief Description of Drawings.  Corrected drawing sheets in compliance with 37 CFR 

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant should not recite “I claim” in the preamble of Claim 1 as it is not a proper claim preamble.  Appropriate correction is required.

Claims 1-10 are objected to because of the following informalities:  the word “mendicant” appears to be a misspelling of the word - - - medicament - - -  .  A “mendicant” is a “beggar”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Firstly, “prepared as a mendicant” in Claim 1 is meaningless within the context of the disclosed invention because “a mendicant” is, by definition, a beggar.  It is unclear how D-beta hydroxybutyric acid can be “prepared as a beggar”.  The Examiner, for the purposes of examination, is interpreting “mendicant” to be a misspelling of “medicament”.
Secondly, it is unclear if Applicants are claiming a medicament comprising D-beta hydroxybutyric acid (composition of matter) or a method of preparing a medicament comprising D-beta hydroxybutyric acid (process/method).  If the former, Claim 1 should be amended to recite “A medicament comprising D-beta hydroxybutyric acid in an amount of at least 5 grams”.  If the latter, Claim 1 should be amended to recite “A method of preparing a medicament comprising D-beta hydroxybutyric acid, comprising the steps of…”.
 in addition to the “at least 5 grams” recited in Claim 1.  If it is Applicants’ intent that Claims 2-10 further limit the “at least” amount of D-beta hydroxybutyric acid recited in Claim 1 by reciting a higher lower limit, Claims 2-10 should be amended to recite, for example, “The medicament of Claim 1, comprising at least 8 grams D-beta hydroxybutyric acid” (Claim 2 used as an example).
Applicants are advised that recitation of “a sleep optimized preparation”, “an anti-hunger optimized preparation”, “an anti-cancer optimized preparation”, etc., in Claims 2-10 are construed as non-limiting intended uses of the medicament.  However, these limitations also render the claims unclear how the medicament is “optimized” to carry out such intended uses.  For example, it is totally unclear what is different between “a sleep optimized preparation” and “an anti-hunger optimized preparation”, i.e., what it “optimized” to make a preparation “sleep optimized” versus “anti-hunger optimized”.  If it is only the different lower limits of the amount of the D-beta hydroxybutyric acid present, simply reciting those lower limits is sufficient to convey the metes and bounds of the claims.

Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites a method for exogenous D-beta hydroxybutyric acid administration that comprises steps of measuring endogenous body ketone and glucose levels, consuming exogenous D-beta hydroxybutyric acid, remeasuring the resultant blood ketone and glucose levels after exogenous D-beta hydroxybutyric acid supplementation, and re-administering exogenous D-beta hydroxybutyric acid “until the condition for which D-beta hydroxybutyric acid was required has been mitigated”.
The metes and bounds of the subject matter encompassed by the claim are unclear because without knowing what condition the D-beta hydroxybutyric acid is being administered to treat, a person of ordinary skill in the art would have no way of knowing when to stop re-administering exogenous D-beta hydroxybutyric acid.  It is totally unclear what endogenous body ketone and glucose levels are required to be measured after exogenous D-beta hydroxybutyric acid for any given “condition” to be “mitigated”.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CUENOUD ET AL. (Frontiers in Nutrition, February 19, 2020, vol. 7, Article 13, pages 1-9).
Cuenoud et al. teach a composition comprising 14.1 g of pure salts of the D enantiomer (>99% enantiomeric excess) of D-beta-hydroxybutyrate (D-BHB). The D-BHB supplement tested
was formulated as a mixture of three salts: sodium D-beta-hydroxybutyrate (CAS Registry number 13613-65-5), magnesium (D-beta-hydroxybutyrate) (CAS Registry number 586976-57-0), and calcium (D-beta-hydroxybutyrate) (CAS Registry number 51899-07-1). Each oral serving provided 12 g D-beta-hydroxybutyric acid, 0.78 g sodium, 0.42 g magnesium, and 0.88 g calcium, citrus flavoring and sweetener (Stevia), dissolved in 150 mL of drinking water. See page 2, right column, “D-BHB”.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FISCHER ET AL. (Journal of Nutrition and Metabolism, Volume 2018, Article ID 9812806, 8 pages).
	As per Claims 1-10, Fischer et al. teach a supplement, with the tradename KetoCaNa Orange, is produced by a manufacturer in the USA (Ketosports) and contains a combination of sodium and calcium beta-hydroxybutyrate (βHB)-salt (racemic mixture; D-/L-βHB). See page 3, left column, “2.3. Nutritional Supplement”.  Fischer et al. teach the producer recommends a serving size of 19 g powder dissolved in 236 ml (8 fl oz) of cold water that can be consumed up to three times a day. Id. The supplement facts are shown in Table 1.

    PNG
    media_image1.png
    178
    330
    media_image1.png
    Greyscale

As any person of ordinary skill in the art would know, a racemic mixture of D- and L-βHB as present in the supplement would contain equal amounts of each isomer and therefore a 19 g serving size would contain 5.85 g D-βHB and 100 g would contain 30.785 g D-βHB.  Accordingly, this commercially available supplement, with the tradename KetoCaNa Orange, produced by a manufacturer in the USA (Ketosports), anticipates instant Claims 1-10.
Fischer et al. teach a solution was prepared for each subject by using the formula 0.5 grams of βHB-salt supplement per kilogram body weight dissolved in 250 milliliters (8.45 fl oz) of water. This translated to 30–57.5 g of the supplement per subject depending on their bodyweight. See page 3, left column, “2.2. Procedure”.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0374490 A1 (Published Dec. 12, 2019).
US ‘490 teaches a compound for use in a method of treatment or prevention of migraine and/or symptoms thereof. The compound is selected from beta-hydroxybutyric acid (βHB) or a pharmaceutically acceptable salt thereof, more specifically the compound is D-beta-hydroxybutyric (βHB) acid. See Abstract; [0001].
 “βHB” refers to beta-hydroxybutyric acid or beta-hydroxybutyrate and “D-βHB” refers to the D enantiomer of βHB. See [0010] and [0011].
As per Claims 1-10, in certain embodiments, the daily dose to be administered is 3.5 g to 70 g. In certain embodiments, the daily dose to be administered is 5 g to 50 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. See [0073].  In certain embodiments, the daily dose to be administered is 10 g. In certain embodiments, the daily dose to be administered is 20 g. See [0074].
	As per Claims 11-12, US ‘490 teaches administering exogenous D-beta-hydroxybutyric (βHB) acid led to a more than threefold elevation in blood βHB levels (up to 1.94 mmol/l) as compared to the racemic version and that there was no concomitant drop in blood glucose. See [0078].  More specifically, US ‘490 teaches administering 10 g D-beta-hydroxybutyrate (βHB) and measuring blood βHB concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes and measuring blood glucose concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes. Participants were given 10 g D-beta-hydroxybutyrate (βHB) orally dissolved in water in a fasted state. Blood βHB and glucose concentrations were measured using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes at 5 points in time: 1) Baseline (directly before consumption), 2) 0.5 h after consumption, 3) 1 h after consumption, 4) 2 h after consumption, 5) 3 h after consumption and 6) 4 h after consumption See [0109]; Figure 5; [0123]-[0124].

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0021274 A1 (Published Jan. 25, 2018).
US ‘274 teaches the combination of β-hydroxybutyric acid and salt results in substantial improvements in metabolic biomarkers related to insulin resistance, diabetes, weight loss, and physical performance & endurance in a short period of time. Further, use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels. These acid/salt mixtures are also useful for suppressing appetite, preventing epileptic seizures, and treating cancer. See Abstract.
US ‘274 teaches the present disclosure relates to compositions of β-hydroxybutyric acid and β-hydroxybutyrate salts. See [0002].  
	As per Claims 1-10, US ‘274 teaches in certain embodiments, the compositions are optionally administered at doses between about 2 grams and about 50 grams, for example between about 5 grams and about 30 grams, or between about 10 grams and about 20 grams. For example, the ketone compositions are optionally administered at doses of about 2 grams, about 4 grams, about 5 grams, about 6 grams, about 7 grams, about 8 grams, about 9 grams, about 10 grams, about 11 grams, about 12 grams, about 13 grams, about 14 grams, about 15 grams, about 17 grams, about 19 grams, about 20 grams, about 22. grams, about 24 grams, about 26 grams, about 28 grams, about 30 grams, about 32 grams, about 34 grams, about 36 grams, about 38 grams, about 40 grams, about 42 grams, about 44 grams, about 46 grams, about 48 grams, or about 50 grams. See [0023].
	As per the instant claims, in certain embodiments the β-hydroxybutyric acid or salt is a racemic mixture of D- and L-β-hydroxybutyric acid or salt. In certain embodiments the β-hydroxybutyric acid or salt is a single isomer D-β-hydroxybutyric acid or salt. See [0025]; Claims 7 and 10.
	As per Claims 11-12, US ‘274 teaches these compositions can be consumed by diabetics and those diagnosed as pre-diabetic to control blood glucose and/or to ameliorate type II diabetes. In certain embodiments, a patient's blood glucose concentrations are at least 5%, for example at least 10%, at least 20%, at least 30%, at least 40%, at least 45%, or even at least 50% lower within a week after having begun consuming the compositions described herein, relative to the same patient's blood glucose immediately prior to commencement of the course of composition administration. In certain embodiments, variation among individual blood glucose readings from a single patient will decrease by at least 5%, for example at least 10%, at least 20%, at least 30%, at least 40%, at least 45%, or even at least 50% within a week after having begun consuming the compositions described herein, relative to the variation among individual readings of the same patient's blood glucose during the week immediately prior to commencement of the course of composition administration. See [0031].
	As per Claims 11-12, US ‘274 teaches administering solutions containing 11.7 g β-hydroxybutyrate to subjects and measuring levels of β-hydroxybutyrate and glucose in the blood using a PRECISION XTRA ketone/glucose blood monitoring device (Abbot Labs, Chicago Ill.). Readings were taken immediately before administration of the solution and then at 15, 45, 60, 90, 120, & 180 minutes post-administration. See [0045]-[0046]; Figures 1A and 1B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2018/0021274 A1 (Published Jan. 25, 2018) and US 2019/0374490 A1 (Published Dec. 12, 2019) in view of CUENOUD ET AL. (Frontiers in Nutrition, February 19, 2020, vol. 7, Article 13, pages 1-9).

Claimed Invention
	Claims 1-10 are construed to be compositions comprising at least 5 grams D-beta-hydroxybutyric acid.
	Claim 11 is construed to comprise a therapeutically effective amount of D-beta-hydroxybutyric acid and a means for testing a subject’s blood for ketone and glucose levels.
	Claim 12 is construed as a method of measuring endogenous ketone and glucose levels, administering exogenous D-beta-hydroxybutyric acid, and remeasuring endogenous ketone and glucose levels.


Teachings of US ‘274
US ‘274 teaches the combination of β-hydroxybutyric acid and salt results in substantial improvements in metabolic biomarkers related to insulin resistance, diabetes, weight loss, and physical performance & endurance in a short period of time. Further, use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels. These acid/salt mixtures are also useful for suppressing appetite, preventing epileptic seizures, and treating cancer. See Abstract.
US ‘274 teaches the present disclosure relates to compositions of β-hydroxybutyric acid and β-hydroxybutyrate salts. See [0002].  
	As per Claims 1-10, US ‘274 teaches in certain embodiments, the compositions are optionally administered at doses between about 2 grams and about 50 grams, for example between about 5 grams and about 30 grams, or between about 10 grams and about 20 grams. For example, the ketone compositions are optionally administered at doses of about 2 grams, about 4 grams, about 5 grams, about 6 grams, about 7 grams, about 8 grams, about 9 grams, about 10 grams, about 11 grams, about 12 grams, about 13 grams, about 14 grams, about 15 grams, about 17 grams, about 19 grams, about 20 grams, about 22. grams, about 24 grams, about 26 grams, about 28 grams, about 30 grams, about 32 grams, about 34 grams, about 36 grams, about 38 grams, about 40 grams, about 42 grams, about 44 grams, about 46 grams, about 48 grams, or about 50 grams. See [0023].
	As per the instant claims, in certain embodiments the β-hydroxybutyric acid or salt is a racemic mixture of D- and L-β-hydroxybutyric acid or salt. In certain embodiments the β-hydroxybutyric acid or salt is a single isomer D-β-hydroxybutyric acid or salt. See [0025]; Claims 7 and 10.
	As per Claims 11-12, US ‘274 teaches these compositions can be consumed by diabetics and those diagnosed as pre-diabetic to control blood glucose and/or to ameliorate type II diabetes. In certain embodiments, a patient's blood glucose concentrations are at least 5%, for example at least 10%, at least 20%, at least 30%, at least 40%, at least 45%, or even at least 50% lower within a week after having begun consuming the compositions described herein, relative to the same patient's blood glucose immediately prior to commencement of the course of composition administration. In certain embodiments, variation among individual blood glucose readings from a single patient will decrease by at least 5%, for example at least 10%, at least 20%, at least 30%, at least 40%, at least 45%, or even at least 50% within a week after having begun consuming the compositions described herein, relative to the variation among individual readings of the same patient's blood glucose during the week immediately prior to commencement of the course of composition administration. See [0031].
	As per Claims 11-12, US ‘274 teaches administering solutions containing 11.7 g β-hydroxybutyrate to subjects and measuring levels of β-hydroxybutyrate and glucose in the blood using a PRECISION XTRA ketone/glucose blood monitoring device (Abbot Labs, Chicago Ill.). Readings were taken immediately before administration of the solution and then at 15, 45, 60, 90, 120, & 180 minutes post-administration. See [0045]-[0046]; Figures 1A and 1B.

Teachings of US ‘490
US ‘490 teaches a compound for use in a method of treatment or prevention of migraine and/or symptoms thereof. The compound is selected from beta-hydroxybutyric acid (βHB) or a pharmaceutically acceptable salt thereof, more specifically the compound is D-beta-hydroxybutyric (βHB) acid. See Abstract; [0001].
 “βHB” refers to beta-hydroxybutyric acid or beta-hydroxybutyrate and “D-βHB” refers to the D enantiomer of βHB. See [0010] and [0011].
As per Claims 1-10, in certain embodiments, the daily dose to be administered is 3.5 g to 70 g. In certain embodiments, the daily dose to be administered is 5 g to 50 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. See [0073].  In certain embodiments, the daily dose to be administered is 10 g. In certain embodiments, the daily dose to be administered is 20 g. See [0074].
	As per Claims 11-12, US ‘490 teaches administering exogenous D-beta-hydroxybutyric (βHB) acid led to a more than threefold elevation in blood βHB levels (up to 1.94 mmol/l) as compared to the racemic version and that there was no concomitant drop in blood glucose. See [0078].  More specifically, US ‘490 teaches administering 10 g D-beta-hydroxybutyrate (βHB) and measuring blood βHB concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes and measuring blood glucose concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes. Participants were given 10 g D-beta-hydroxybutyrate (βHB) orally dissolved in water in a fasted state. Blood βHB and glucose concentrations were measured using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes at 5 points in time: 1) Baseline (directly before consumption), 2) 0.5 h after consumption, 3) 1 h after consumption, 4) 2 h after consumption, 5) 3 h after consumption and 6) 4 h after consumption See [0109]; Figure 5; [0123]-[0124].

Teachings of CUENOUD ET AL.
Cuenoud et al. teach a composition comprising 14.1 g of pure salts of the D enantiomer (>99% enantiomeric excess) of D-beta-hydroxybutyrate (D-BHB). The D-BHB supplement tested
was formulated as a mixture of three salts: sodium D-beta-hydroxybutyrate (CAS Registry number 13613-65-5), magnesium (D-beta-hydroxybutyrate) (CAS Registry number 586976-57-0), and calcium (D-beta-hydroxybutyrate)2 (CAS Registry number 51899-07-1). Each oral serving provided 12 g D-beta-hydroxybutyric acid, 0.78 g sodium, 0.42 g magnesium, and 0.88 g calcium, citrus flavoring and sweetener (Stevia), dissolved in 150 mL of drinking water. See page 2, right column, “D-BHB”.
	Cuenoud et al. teach oral D-beta-hydroxybutyrate (D-BHB) supplement is rapidly absorbed and metabolized in humans and increases blood ketones to millimolar levels. See Abstract; Figure 2.
	Cuenoud et al. teach recent studies have shown the potential importance of ketones in cardio-metabolic health. Infusion of D+L-BHB has beneficial hemodynamic effects in adult patients with heart failure and lower ejection fraction. In children with fatty acid oxidation defects such as multiple acyl-CoA dehydrogenase deficiency, D+L-BHB improved heart function and cognitive performance, which resulted in better walking ability and correction of neurological symptoms. Moreover, clinical trials in diabetes with sodium/glucose co-transporter-2 (SGLT-2) inhibitors, which increase plasma ketones, show markedly reduced risk of cardiovascular events and kidney failure. Given the significant dysregulation of energy metabolism in type 2 diabetes, it is plausible that part of the effect of SGLT2 inhibitors on heart and kidney is mediated via improved ATP production using ketones as an alternative energy fuel to fatty acid and glucose. This opens additional opportunities for therapeutic exploration of D-BHB supplements beyond energy rescue of the brain. See page 7, left column, fourth full paragraph.
	Cuenoud et al. teach D-BHB appears to be a promising supplement to produce significantly higher blood ketones than D+L-BHB or MCT, and at a lower calorie intake for an equivalent dose. Moreover, exogenous D-BHB does not appear to lower the blood AcAc/DBHB ratio, which, altogether, might make it a more effective “super fuel” compared to other ketone precursors such as MCT, D+L-BHB or KE. See page 7, right column, “Conclusions”.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, compositions comprising at least 5 grams D-beta-hydroxybutyric acid were well-known in the art as evidenced by all of the cited prior art.  Administering such compositions to a subject and measuring levels of ketone bodies and glucose in the subject’s blood using a commercially available portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes was also well-known in the art as evidenced by the teachings of US ‘274 and US ‘490.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate at least 5 grams D-beta-hydroxybutyric acid in a pharmaceutical composition, e.g., a solution, administer it to a subject, and monitor blood ketone and glucose levels using a commercially available portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes as expressly taught in the cited prior art.  A person of ordinary skill in the art would have a reasonable expectation of success in doing so because such was, in fact, already being routinely done as evidenced by the cited prior art.  
It is very evident from the cited prior art that Applicants did not invent pharmaceutical compositions comprising at least 5 grams D-beta-hydroxybutyric acid.  Applicants also did not invent administering at least 5 grams D-beta-hydroxybutyric acid to subjects and monitoring ketone and glucose levels in the subjects using commercially available means, e.g., portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes.  The invention recited in the instant claims is in fact precisely what the combined teachings of the cited prior art teach.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038